               Case 17-11375-BLS              Doc 4299        Filed 02/05/21         Page 1 of 25




                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
------------------------------------------------------x
                                                      :
In re                                                 : Chapter 11
                                                      :
TK HOLDINGS INC., et al.,                             : Case No. 17- 11375 (BLS)
                                                      :
                  Debtors.1                           : (Jointly Administered)
                                                      :
------------------------------------------------------x


                                         AFFIDAVIT OF SERVICE

       I, Nathan Chien, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On February 1, 2021, at my direction and under my supervision, employees of Prime
Clerk caused the following documents to be served by the method set forth on the Core/2002
Service List attached hereto as Exhibit A:

    •    Tenth Omnibus Objection of Eric D. Green, In His Capacity as Trustee of the Takata
         Airbag Tort Compensation Trust Fund, (Substantive) to No Liability Claims [Docket No.
         4292] (“10th Omni Objection”)

    •    Motion of Eric D. Green, In His Capacity as Trustee of the Takata Airbag Tort
         Compensation Trust Fund, for Entry of an Order Reclassifying Emotional Distress
         Claims [Docket No. 4293] (“Reclassifying Emotional Distress Claims”)

       On February 1, 2021, at my direction and under my supervision, employees of Prime
Clerk caused the 10th Omni Objection to be served by the method set forth on the 10th Omnibus
Service List attached hereto as Exhibit B.

       On February 1, 2021, at my direction and under my supervision, employees of Prime
Clerk caused the Reclassifying Emotional Distress Claims to be served by the method set forth
on the Reclassified Service List attached hereto as Exhibit C.



 1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Takata Americas (9766); TK Finance, LLC (2753); TK China, LLC (1312); TK
Holdings Inc. (3416); Takata Protection Systems Inc. (3881); Interiors in Flight Inc. (4046); TK Mexico Inc. (8331);
TK Mexico LLC (9029); TK Holdings de Mexico, S. de R.L. de C.V. (N/A); Industrias Irvin de Mexico, S.A. de
C.V. (N/A); Takata de Mexico, S.A. de C.V. (N/A); and Strosshe-Mex, S. de R.L. de C.V. (N/A). Except as
otherwise set forth herein, the Debtors’ international affiliates and subsidiaries are not debtors in these chapter 11
cases. The location of the Debtors’ corporate headquarters is 2500 Takata Drive, Auburn Hills, Michigan 48326.
            Case 17-11375-BLS         Doc 4299     Filed 02/05/21    Page 2 of 25




        In addition to the methods of service set forth herein, parties who have requested
electronic notification of filings via the Bankruptcy Court’s CM/ECF system were sent the
above-referenced document via electronic service.

Dated: February 4, 2021

                                                           /s/ Nathan Chien______
                                                           Nathan Chien

State of New York
County of New York

Subscribed and sworn to (or affirmed) to me on February 4, 2021, by Nathan Chien, proved to me
on the bases of satisfactory evidence to be the person who executed this affidavit.

/s/ Kelsey Lynne Gordon
Notary Public, State of New York
No. 01GO6405463
Qualified in Kings County
Commission Expires March 9, 2024




                                               2
                                                                                      SRF 50572
Case 17-11375-BLS   Doc 4299   Filed 02/05/21   Page 3 of 25




                       Exhibit A
                                                                                    Case 17-11375-BLS     Doc 4299       Filed 02/05/21   Page 4 of 25


                                                                                                                Exhibit A
                                                                                                          Core/2002 Service List
                                                                                                         Served as set forth below


                            DESCRIPTION                                       NAME                                               ADDRESS                                            EMAIL               METHOD OF SERVICE
                                                                                                        Attn: Debra A. Riley, Esq.
                                                                                                        600 West Broadway
                                                            Allen Matkins Leck Gamble Mallory &         27th Floor
Counsel to O&S California, Inc.                             Natsis LLP                                  San Diego CA 92101-0903                                   driley@allenmatkins.com             First Class Mail and Email
                                                                                                        Attn: William P. Bowden, Esq., Katharina Earle, Esq.
                                                                                                        500 Delaware Avenue, 8th Floor
Legal Representative for Future Personal Injury Claimants, (                                            P.O. Box 1150                                             WBowden@ashbygeddes.com
the "Future Claimants' Representative")                      Ashby & Geddes, PA                         Wilmington DE 19899-1150                                  kearle@ashbygeddes.com              Email
                                                                                                        Attn: James W. Grudus
                                                                                                        One AT&T Way
                                                                                                        Room 3A115
Counsel to AT&T Services, Inc. and its affiliates           AT&T Services, Inc.                         Bedminster NJ 07921                                       jg5786@att.com                      Email
                                                                                                        Attn: Lars H. Fuller
                                                                                                        1801 California Street
                                                                                                        Suite 4400
Counsel to Patterson-UTI Energy, Inc.                       Baker & Hostetler LLP                       Denver CO 80202                                           lfuller@bakerlaw.com                Email
                                                                                                        Attn: Debra A. Dandeneau, Esq. & Megan Sullivan
                                                                                                        452 Fifth Avenue                                          Debra.Dandeneau@bakermckenzie.com
Co-Counsel to the Japanese Debtors                          Baker & McKenzie, LLP                       New York NY 10018                                         Megan.Sullivan@Bakermckenzie.com    Email
                                                                                                        Attn: Cheryl Kelly
                                                                                                        Key Tower, 127 Public Square
Consenting OEM, Counsel to Volvo, Volvo Group North                                                     Suite 2000
America LLC and Mack Trucks, Inc.                           Baker Hostetler, LLP                        Cleveland OH 44114-1214                                   ckelly@bakerlaw.com                 First Class Mail and Email
                                                                                                        Attn: Jennifer R. Hoover, Kevin M. Capuzzi & Matthew D.
                                                                                                        Beebe
                                                                                                        222 Delaware Avenue                                       jhoover@beneschlaw.com
Counsel to LMC Industries, LLC, Joyson Safety Systems       Benesch, Friedlander, Coplan & Aronoff      Suite 801                                                 kcapuzzi@beneschlaw.com
Acquisition, LLC                                            LLP                                         Wilmington DE 19801                                       mbeebe@beneschlaw.com               Email
                                                                                                        Attn: Lawrence M. Schwab, Esq., Kenneth T. Law, Esq.
                                                                                                        633 Menlo Avenue
                                                            Bialson, Bergen & Schwab, a Professional    Suite 100
Counsel to Creditor United Parcel Service, Inc.             Corporation                                 Menlo Park CA 94025                                       Klaw@bbslaw.com                     First Class Mail and Email
Attorneys for Eric D. Green, as Special Master of the
Takata Corporation Criminal Restitution Funds, Eric D.
Green, in his capacity as trustee of the PSAN PI/WD Trust                                               Attn: Stanley B. Tarr
d/b/a the Takata Airbag Tort Compensation Trust Fund                                                    1201 N. Market Street
(the “PSAN PI/WD Trustee”) and Eric D. Green, in his                                                    Suite 800
capacity as OEM Claims Administrator                        Blank Rome LLP                              Wilmington DE 19801                                       tarr@blankrome.com                  First Class Mail and Email
                                                                                                        Attn: Seann Tzouvelekas, Associate General Counsel
                                                                                                        1400 Highway 101 South
Consenting OEM                                              BMW Manufacturing Co., LLC                  Greer SC 29605                                            seann.tzouvelekas@bmwmc.com         Email




        In re: TK Holdings Inc., et al.
        Case No. 17-11375 (BLS)                                                                                 Page 1 of 13
                                                                               Case 17-11375-BLS        Doc 4299      Filed 02/05/21    Page 5 of 25


                                                                                                             Exhibit A
                                                                                                       Core/2002 Service List
                                                                                                      Served as set forth below


                           DESCRIPTION                                      NAME                                                ADDRESS                                            EMAIL             METHOD OF SERVICE
                                                                                                     Attn: Robert J. Diehl, Jr., Marc M. Bakst
                                                                                                     6th Floor at Ford Field
                                                                                                     1901 St. Antoine Street                                     rdiehl@bodmanlaw.com
Counsel to Comerica Bank                                  Bodman PLC                                 Detroit MI 48226                                            mbakst@bodmanlaw.com              Email
                                                                                                     Attn: Matthew E. Wilkins
Counsel for Dura Automotive Systems Inc. and Global                                                  401 S. Old Woodward Avenue
Automotive Systems (Mex) Metal Systems of Mexico, LLC                                                Suite 400
and Delphi Automotive Systems, LLC                         Brooks Wilkins Sharkey & Turco, PLLC      Birmingham MI 48009                                         wilkins@bwst-law.com              Email
Attorneys for Eric D. Green, as Special Master of the
Takata Corporation Criminal Restitution Funds, Eric D.
Green, in his capacity as trusteeTrustee of the PSAN PI/WD
Trust d/b/a the Takata Airbag Tort Compensation Trust                                                 Attn: David J. Molton, Esq., Uchechi A. Egeonuigwe, Esq.
Fund (the “PSAN PI/WD Trustee”) and Eric D. Green, in his                                             7 Times Square                                             dmolton@brownrudnick.com
capacity as OEM Claims Adminstrator                        Brown Rudnick LLP                          New York NY 10036                                          uegeonuigwe@brownrudnick.com      First Class Mail and Email
                                                                                                      Attn: Michael R. Caruso, Esq.
Counsel to Toyota Industries Commercial Finance, Inc.                                                 One Boland Drive
(f/k/a Toyota Motor Credit Corporation)                   Chiesa Shahinian & Giantomasi, PC           West Orange NJ 07052                                       mcaruso@csglaw.com                Email
                                                                                                      Attn: J. Kate Stickles
                                                                                                      500 Delaware Avenue
Counsel to Honda North America, Inc. and                                                              Suite 1410
American Honda Motor Co., Inc.                            Cole Schotz, P.C.                           Wilmington DE 19801                                        kstickles@coleschotz.com          First Class Mail and Email
                                                                                                      Attn: Deb Secrest
                                                                                                      Department of Labor and Industry, Collection Support
Office of Unemployment Compensation Tax Services                                                      Unit
(UCTS), Department of Labor Industry, Commonwealth of                                                 651 Boas Street, Room 925
Pennsylvania                                              Commonwealth of Pennsylvania                Harrisburg PA 17121                                        ra-li-ucts-bankrupt@state.pa.us   Email
                                                                                                      Attn: Rachel R. Obaldo, Assistant Attorney General
                                                                                                      Bankruptcy & Collections Division MC 008
                                                          Comptroller of Public Accounts of the State P.O. Box 12548
Counsel to the Comptroller of Public Accounts             of Texas                                    Austin TX 78711-2548                                       rachel.obaldo@oag.texas.gov       Email
                                                                                                      Attn: Wayne T. Lamprey, Ari Yampolsky & Hallie Noecker
                                                                                                      150 California Street
Counsel to Confidential                                                                               Suite 1600
Whistleblower A and Confidential Whistleblower B          CONSTANTINE | CANNON                        San Francisco CA 94111                                     wlamprey@constantinecannon.com    First Class Mail and Email
                                                                                                      Attn: Paul H. Zumbro, Matthew M. Kelly & John D.
                                                                                                      Buretta
                                                                                                      Worldwide Plaza
                                                                                                      825 Eighth Avenue                                          pzumbro@cravath.com
Counsel to John Buretta as the Monitor                    Cravath, Swaine & Moore LLP                 New York NY 10019-7475                                     mkelly@cravath.com                First Class Mail and Email
                                                                                                      Attn: Emma K. Burton
Counsel to Asbury Automotive, Inc. and Group 1                                                        1001 Pennsylvania Avenue, NW
Automotive                                                Crowell & Moring LLP                        Washington DC 20004-2595                                   eburton@crowell.com               Email




       In re: TK Holdings Inc., et al.
       Case No. 17-11375 (BLS)                                                                               Page 2 of 13
                                                                          Case 17-11375-BLS     Doc 4299       Filed 02/05/21    Page 6 of 25


                                                                                                      Exhibit A
                                                                                                Core/2002 Service List
                                                                                               Served as set forth below


                           DESCRIPTION                                NAME                                             ADDRESS                                               EMAIL             METHOD OF SERVICE

                                                                                              Attn: Timothy Graulich, Elliott Moskowitz, Darren S. Klein   timothy.graulich@davispolk.com
Consenting OEM, Counsel for Volkswagen Group of                                               450 Lexington Avenue                                         elliott.moskowitz@davispolk.com
America, Inc.                                     Davis, Polk and Wardwell, LLP               New York NY 10017                                            darren.klein@davispolk.com        First Class Mail and Email
                                                                                              Attn: Kevin N. Summers, Esq.
                                                                                              801 W. Big Beaver Road
                                                                                              5th Floor
Counsel to Oetiker, Inc. and Oetiker Limited      Dean & Fulkerson                            Troy MI 48084                                                Ksummers@dflaw.com                Email
                                                                                              Attn: Bankruptcy Department
                                                                                              Carvel State Office Building
                                                                                              820 N. French Street, 6th Floor
Delaware Attorney General                         Delaware Attorney General                   Wilmington DE 19801                                          attorney.general@state.de.us      First Class Mail and Email
                                                                                              Attn: Zillah Frampton
                                                                                              820 N. French Street
Delaware Division of Revenue                      Delaware Division of Revenue                Wilmington DE 19801                                          FASNotify@state.de.us             First Class Mail and Email
                                                                                              Attn: Corporations Franchise Tax
                                                                                              P.O. Box 898
Delaware Secretary of State                       Delaware Secretary of State                 Dover DE 19903                                               dosdoc_Ftax@state.de.us           First Class Mail and Email
                                                                                              Attn: Bankruptcy Department
                                                                                              820 Silver Lake Boulevard
                                                                                              Suite 100
Delaware State Treasury                           Delaware State Treasury                     Dover DE 19904                                               statetreasurer@state.de.us        First Class Mail and Email
                                                                                              38 Chuckanutt Drive
Interested Party                                  Donald Phillips, Sr.                        Oakland NJ 07436-3001                                        DPHIL9999@aol.com                 Email

                                                                                              7390 Ricks Road                                              DPHIL10193@aol.com
Interested Party                                  Donald R. Phillips, PE, Lisa J. Phillips    Arlington TN 38002-9612                                      LMANESS706@aol.com                Email
                                                                                              Attn: Amish R. Doshi, Esq.
                                                                                              1979 Marcus Avenue, Suite 210E
Counsel to Oracle America, Inc.                   Doshi Legal Group, P.C.                     Lake Success NY 11042                                        amish@doshilegal.com              Email
                                                                                              Attn: Julie B. Teicher, Esquire
                                                                                              28400 Northwestern Hwy
                                                                                               Ste. 200
Counsel to NBHX Trim USA Corporation              Erman Teicher Zucker & Freedman PC          Southfield MI 48034-8348                                     jteicher@ermanteicher.com         First Class Mail and Email
                                                                                              Attn: Brian E. Farnan & Michael J. Farnan
                                                                                              919 North Market Street
                                                                                              12th Floor                                                   bfarnan@farnanlaw.com
Counsel to Reorganized TK Holdings Trust          Farnan LLP                                  Wilmington DE 19801                                          mfarnan@farnanlaw.com             Email
                                                                                              Attn: Rick S. Miller
                                                                                              824 Market Street, Suite 1000
                                                                                              P.O. Box 1351
Counsel to Iwata Bolt USA, Inc.                   Ferry Joseph, PA                            Wilmington DE 19899                                          rmiller@ferryjoseph.com           Email




       In re: TK Holdings Inc., et al.
       Case No. 17-11375 (BLS)                                                                        Page 3 of 13
                                                                                    Case 17-11375-BLS     Doc 4299       Filed 02/05/21    Page 7 of 25


                                                                                                                Exhibit A
                                                                                                          Core/2002 Service List
                                                                                                         Served as set forth below


                            DESCRIPTION                                         NAME                                             ADDRESS                                       EMAIL        METHOD OF SERVICE
                                                                                                        Attn: Bruce J. Borrus
                                                                                                        1001 Fourth Avenue
                                                                                                        Suite 4500
Counsel to SP Holdings, Inc. d/b/a Spokane Packaging       Fox Rothschild LLP                           Seattle WA 98154-1192                               bborrus@foxrothschild.com     Email
                                                                                                        Attn: Joseph E. Shickich, Jr.
                                                                                                        1001 Fourth Avenue, Suite 4500
Counsel to Microsoft Corporation and Microsoft Licensing Fox Rothschild LLP                             Seattle WA 98154                                    jshickich@foxrothschild.com   Email
                                                                                                        Attn: Ryan Schultz, Partner
                                                                                                        200 W. Madison Street
                                                                                                        Suite 3000
Counsel to Interested Party                                Fox Swibel Levin & Carroll LLP               Chicago IL 60606                                    rschultz@foxswibel.com        Email
                                                                                                        Attn: Roger Frankel, Esq., Richard H. Wyron, Esq.
                                                                                                        2101 L St., NW
Legal Representative for Future Personal Injury Claimants, (                                            Suite 800                                           rfrankel@frankelwyron.com
the "Future Claimants' Representative")                      Frankel Wyron, LLP                         Washington DC 20037                                 rwyron@frankelwyron.com       Email
Counsel to Toyota Motor Engineering & Manufacturing
North America, Inc., for and on behalf of itself and on
behalf of its parent, subsidiaries and affiIiates, including
without Iimitation Toyota Motor Corporation and Toyota                                                  Attn: Patricia Kirkwood Burgess, Esq.
Motor North America, Inc., who purchased products from                                                  7310 Turfway Road
TK Holdings, Inc. and any of its Subsidiaries, Affiliates or                                            Suite 210
Assigns                                                      Frost Brown Todd LLC                       Florence KY 41042                                   pburgess@fbtlaw.com           First Class Mail and Email
Counsel to Toyota Motor Engineering & Manufacturing
North America, Inc., for and on behalf of itself and on
behalf of its parent, subsidiaries and affiIiates, including
without Iimitation Toyota Motor Corporation and Toyota                                                  Attn: Ronald E. Gold, Esq.
Motor North America, Inc., who purchased products from                                                  3300 Great American Tower
TK Holdings, Inc. and any of its Subsidiaries, Affiliates or                                            301 East Fourth Street
Assigns                                                      Frost Brown Todd LLC                       Cincinnati OH 45202                                 rgold@fbtlaw.com              First Class Mail and Email
                                                                                                        Attn: Robert V. Sartin, Esq.
Consenting OEM, Counsel to Toyota Motor Engineering &                                                   The Pinnacle at Symphony Place
Manufacturing North America, Inc., Toyota Motor                                                         150 Third Avenue South, Suite 1900
Corporation and Toyota Motor North America, Inc.           Frost Brown Todd, LLC                        Nashville TN 37201                                  rsartin@fbtlaw.com            First Class Mail and Email
                                                                                                        Attn: Michael Busenkell, Esq.
                                                                                                        1201 North Orange Street
                                                                                                        Suite 300
Counsel to O&S California, Inc.                            Gellert Scali Busenkell & Brown, LLC         Wilmington DE 19801                                 mbusenkell@gsbblaw.com        First Class Mail and Email
                                                                                                        Attn: David M. Feldman, Jason Zachary Goldstein
                                                                                                        200 Park Avenue                                     dfeldman@gibsondunn.com
Counsel to AT&T Services, Inc. and its affiliates          Gibson, Dunn & Crutcher LLP                  New York NY 10166-0193                              jgoldstein@gibsondunn.com     Email
                                                                                                        Attn: David D. Cleary
                                                                                                        2375 East Camelback Road
                                                                                                        Suite 700
Counsel to Future Claimants’ Representative                Greenberg Traurig, LLP                       Phoenix AZ 85016                                                                  First Class Mail



        In re: TK Holdings Inc., et al.
        Case No. 17-11375 (BLS)                                                                                 Page 4 of 13
                                                                                 Case 17-11375-BLS        Doc 4299      Filed 02/05/21    Page 8 of 25


                                                                                                               Exhibit A
                                                                                                         Core/2002 Service List
                                                                                                        Served as set forth below


                           DESCRIPTION                                        NAME                                              ADDRESS                                          EMAIL     METHOD OF SERVICE
                                                                                                    Attn: Elli Leibenstein
                                                                                                    77 West Wacker Drive
                                                                                                    Suite 3100
Counsel to Future Claimants’ Representative               Greenberg Traurig, LLP                    Chicago IL 60601                                        leibensteine@gtlaw.com       Email
                                                                                                    Attn: Karen I. Bray & Stephen L. Saxl
                                                                                                    The MetLife Building
                                                                                                    200 Park Avenue                                         brayk@gtlaw.com
Counsel to Future Claimants’ Representative               Greenberg Traurig, LLP                    New York NY 10166                                       saxls@gtlaw.com              Email
                                                                                                    Attn: Shad Robinson
                                                                                                    100 Ritchie Road
Co-Counsel to Danhil Containers, LLC and Danhil de Mexico                                           Suite 200
SA de CV                                                  Haley & Olson, A Professional Corporation Waco TX 76712-8455                                      srobinson@haleyolson.com     Email
                                                                                                    Attn: R. John Clark, Esq., Manuel A. Arroyo, Esq.
                                                                                                    1500 AXA Tower I
                                                                                                    100 Madison Street
Counsel to Marquardt Switches                             Hancock Estabrook, LLP                    Syracuse NY 13202                                       rjclark@hancocklaw.com       Email
                                                                                                    Attn: Garry M. Graber, Esq.
                                                                                                    140 Pearl Street
                                                                                                    Suite 100
Counsel to Matcon, Ltd.                                   Hodgson Russ, LLP                         Buffalo NY 14202                                                                     First Class Mail
                                                                                                    Attn: Daniel K. Hogan, Garvan F. McDaniel
                                                                                                    1311 Delaware Avenue                                    dkhogan@dkhogan.com
Counsel to Takata MDL Action Plaintiffs                   Hogan♦McDaniel                            Wilmington DE 19806                                     gfmcdaniel@dkhogan.com       Email
                                                                                                    Attn: Joseph R. Sgroi
                                                                                                    660 Woodward Avenue
Counsel to General Motors, LLC and Karma Automotive,                                                2290 First National Building
LLC                                                       Honigman Miller Schwartz and Cohn, LLP Detroit MI 48226-3506                                      jsgroi@honigman.com          First Class Mail and Email
                                                                                                    Attn: Centralized Insolvency Operation
                                                                                                    2970 Market Street
                                                                                                    Mail Stop 5 Q30 133
IRS Insolvency Section                                    Internal Revenue Service                  Philadelphia PA 19104-5016                                                           First Class Mail
                                                                                                    Attn: Centralized Insolvency Operation
                                                                                                    P.O. Box 7346
IRS Insolvency Section                                    Internal Revenue Service                  Philadelphia PA 19101-7346                                                           First Class Mail
                                                                                                    Attn: Jeffrey M. Reisner, Esq., Michael H. Strub, Jr.
                                                                                                    840 Newport Center Drive
                                                                                                    Suite 400                                               jreisner@irell.com
Counsel to Tesla, Inc.                                    Irell & Manella LLP                       Newport Beach CA 92660-6324                             mstrub@irell.com             First Class Mail and Email
                                                                                                    Attn: “J” Jackson Shrum, Esq.
                                                                                                    One Commerce Center
                                                                                                    1201 N. Orange Street, Suite 502
Counsel to Hayakawa Electronics America, Inc.             Jack Shrum, PA                            Wilmington DE 19801                                     jshrum@jshrumlaw.com         Email
                                                                                                    PO Box 1251
Counsel to Monique Engleman                               Jesse S. Turner, Esq.                     Soquel CA 95073                                         jtjd2004@yahoo.com           Email



       In re: TK Holdings Inc., et al.
       Case No. 17-11375 (BLS)                                                                                 Page 5 of 13
                                                                                 Case 17-11375-BLS     Doc 4299       Filed 02/05/21     Page 9 of 25


                                                                                                             Exhibit A
                                                                                                       Core/2002 Service List
                                                                                                      Served as set forth below


                           DESCRIPTION                                       NAME                                             ADDRESS                                             EMAIL                 METHOD OF SERVICE
                                                                                                     Attn: Rick Martin
                                                                                                     600 Brickell Avenue, Suite 3300
Consenting OEM, Counsel to Nissan                          Jones Day                                 Miami FL 33131                                             emartin@jonesday.com                  First Class Mail and Email
                                                                                                     Attn: David S. Catuogno, Esq., Caitlin C. Conklin, Esq.
                                                                                                     One Newark Center, 10th Floor
Donlen Trust, a Delaware Business Trust, and Donlen                                                  1085 Raymond Boulevard                                     david.catuogno@klgates.com
Corporation                                                K&L Gates LLP                             Newark NJ 07102                                            Caitlin.Conklin@klgates.com           Email
                                                                                                     Attn: Richard M. Beck, Jr.
                                                                                                     919 Market Street
                                                                                                     Suite 1000
Counsel to Automotive Coalition for Traffic Safety, Inc.   Klehr Harrison Harvey Branzburg LLP       Wilmington DE 19801                                        rbeck@klehr.com                       Email
                                                                                                     Attn: Sally E. Veghte, Esq.
                                                                                                     919 Market Street
                                                                                                     Suite 1000
Counsel to AT&T Services, Inc. and its affiliates          Klehr Harrison Harvey Branzburg LLP       Wilmington DE 19801                                        sveghte@klehr.com                     Email
Consenting OEM, Counsel to Subaru of America, Inc.,
Subaru of Indiana Automotive, Inc. and Subaru
Corporation, Mazda Motor Corporation, Mazda Motor                                                    Attn: Adam Rogoff, Anupama Yerramalli, David Braun         ARogoff@kramerlevin.com
Manufacturing de Mexico, SA de CV and Mazda Motor of                                                 1177 Avenue of the Americas                                AYerramalli@kramerlevin.com
America, Inc.                                              Kramer Levin Naftalis & Frankel, LLP      New York NY 10036                                          DBraun@kramerlevin.com                First Class Mail and Email
                                                                                                     Attn: Adam G. Landis, Esq., Kimberly A. Brown, Esq.
Counsel to Toyota Motor Engineering & Manufacturing                                                  919 Market Street                                          landis@lrclaw.com
North America, Inc., Toyota Motor Corporation and Toyota                                             Suite 1800                                                 brown@lrclaw.com
Motor North America, Inc.                                Landis Rath & Cobb, LLP                     Wilmington DE 19801                                                                              First Class Mail and Email
                                                                                                     Attn: John W. Harris
                                                                                                     P.O. Box 90076
Counsel to Higuchi Manufacturing America, LLC              Law Offices of John Wallis Harris         San Antonio TX 78209                                       jwharris@johnwharrislaw.com           Email
                                                                                                     Attn: Christopher P. Fleming
                                                                                                     Two Penn Center, Suite 1910
                                                           Leonard, Sciolla, Hutchinson, Leonard &   1500 John F. Kennedy Boulevard
Counsel to Ludmilla Permint, et al.                        Tinari, LLP                               Philadelphia PA 19102-1724                                 CFleming@LeonardSciolla.com           Email
                                                                                                     Attn: Don Stecker
                                                                                                     711 Navarro Street
                                                                                                     Suite 300
Counsel to Hayakawa Electronics America, Inc.              Linebarger Goggan Blair & Sampson, LLP    San Antonio TX 78205                                       sanantonio.bankruptcy@publicans.com   Email

                                                                                                     Attn: Aaron C. Smith, Matthew T. Furton, Michael B. Kind   asmith@lockelord.com
                                                                                                     111 South Wacker Drive                                     michael.kind@lockelord.com
Counsel to Cobra Metal Works, Inc.                         Locke Lord LLP                            Chicago IL 60606                                           mfurton@lockelord.com                 Email
                                                                                                     Attn: Ashley B. Stitzer, Esquire
                                                                                                     17 West Miner Street
Counsel for Harrington Industrial Plastics, LLC            MacElree Harvey, Ltd.                     West Chester PA 19382                                      astitzer@macelree.com                 Email




       In re: TK Holdings Inc., et al.
       Case No. 17-11375 (BLS)                                                                               Page 6 of 13
                                                                              Case 17-11375-BLS    Doc 4299       Filed 02/05/21   Page 10 of 25


                                                                                                          Exhibit A
                                                                                                    Core/2002 Service List
                                                                                                   Served as set forth below


                           DESCRIPTION                                       NAME                                           ADDRESS                                             EMAIL             METHOD OF SERVICE
                                                                                                  Attn: Tiffany M. Shrenk, Esquire
                                                                                                  5721 Kennett Pike
Counsel for Harrington Industrial Plastics, LLC         MacElree Harvey, Ltd.                     Centreville DE 19807                                         tshrenk@macelree.com             Email
                                                                                                  Attn: James E. Huggett, Esquire
                                                                                                  300 Delaware Avenue
Counsel to the Canadian Anti-Trust Class-Action                                                   Suite 800
Claimants                                               Margolis Edelstein                        Wilmington DE 19801                                          jhuggett@margolisedelstein.com   Email
                                                                                                  Attn: Richard G. Ziegler, Esq.
                                                                                                  71 South Wacker Drive
Counsel to Jaguar Land Rover North America, LLC         Mayer Brown, LLP                          Chicago IL 60606                                             rziegler@mayerbrown.com          Email
                                                                                                  Attn: Janet Z. Charlton, Esquire
                                                                                                  1407 Foulk Road, Suite 102
                                                                                                  Foulkstone Plaza
Counsel to Ford Motor Credit Company, LLC               Mccabe, Weisberg & Conway, PC             Wilmington DE 19803                                          JCharlton@mwc-law.com            First Class Mail and Email
                                                                                                  Attn: Gary Gertler
                                                                                                  2049 Century Park East, Suite 3206
Counsel to Tesla, Inc.                                  McDermott Will & Emory LLP                Los Angeles CA 90067-3206                                    ggertler@mwe.com                 Email
                                                                                                  Attn: Kerri A. Lyman, Esq.
                                                                                                  18565 Jamboree Road, Suite 250
Counsel to Tesla, Inc.                                  McDermott Will & Emory LLP                Irvin CA 92612-2565                                          klyman@mwe.com                   Email
                                                                                                  Attn: John H. Thompson
                                                                                                  201 K. Street NW
                                                                                                  Suite 400
Consenting OEM, Counsel to Ford Motor Company           McGuireWoods, LLP                         Washington DC 20006-1040                                     jthompson@mcguirewoods.com       Email

                                                                                                  Attn: Mark E. Freedlander, Esq., Frank J. Guadagnino, Esq.
                                                                                                  625 Liberty Avenue
                                                                                                  23rd Floor                                                   mfreedlander@mcguirewoods.com
Consenting OEM, Counsel to Ford Motor Company           McGuireWoods, LLP                         Pittsburgh PA 15222                                          fguadagnino@mcguirewoods.com     Email
                                                                                                  Attn: Merle C. Meyers, Esq., Kathy Quon Bryant, Esq.
                                                                                                  44 Montgomery Street
                                                                                                  Suite 1010                                                   mmeyers@meyerslawgroup.com
Counsel to Alps Electric (North America), Inc.          Meyers Law Group, P.C.                    San Francisco CA 94104                                       kquonbryant@meyerslawgroup.com   Email

                                                                                                  Attn: Megen E. Miller, Assistant Attorney General
                                                                                                  Environment, Natural Resources and Agriculture Division
                                                        Michigan Department of Environmental      P.O. Box 30755
Counsel to Michigan Department of Environmental Quality Quality                                   Lansing MI 48909                                        millerm59@michigan.gov                Email
                                                                                                  Attn: Andrew Leblanc, Esq.
                                                                                                  1850 K. Street, NW
                                                                                                  Suite 1100
Counsel for the Official Committee of Unsecured Creditors Milbank, Tweed, Hadley & McCloy         Washington DC 20006                                                                           First Class Mail




       In re: TK Holdings Inc., et al.
       Case No. 17-11375 (BLS)                                                                            Page 7 of 13
                                                                               Case 17-11375-BLS        Doc 4299      Filed 02/05/21   Page 11 of 25


                                                                                                              Exhibit A
                                                                                                        Core/2002 Service List
                                                                                                       Served as set forth below


                           DESCRIPTION                                       NAME                                              ADDRESS                                           EMAIL                     METHOD OF SERVICE
                                                                                                    Attn: Dennis F. Dunne, Esq., Abhilash M. Raval, Esq.,
                                                                                                    Tyson Lomazow, Esq.                                         ddunne@milbank.com
                                                                                                    28 Liberty Street                                           tlomazow@milbank.com
Counsel for the Official Committee of Unsecured Creditors Milbank, Tweed, Hadley & McCloy           New York NY 10005                                           araval@milbank.com                       First Class Mail and Email
                                                                                                    Attn: Mary A. Long, Assistant Attorney General
                                                                                                    P.O. Box 861
Counsel to Missouri Department of Natural Resources       Missouri Department of Natural Resources St. Louis MO 63188                                           Mary.Long@ago.mo.gov                     First Class Mail and Email
                                                                                                    Attn: Toshifumi Kimura, General Manager
                                                                                                    Interior Parts and Aftersales Purchasing Department
                                                                                                    1, Nakashinkiri, Hashime-cho
Consenting OEM                                            Mitsubishi Motors Corporation             Okazaki, Aichi Pref. 444-8501 Japan                         toshifumi.kimura@mitsubishi-motors.com   First Class Mail and Email
                                                                                                    Attn: Rachel B. Mersky
                                                                                                    1201 N. Orange Street
                                                          Monzack Mersky McLaughlin and Browder, Suite 400
Counsel to XPO Logistics Worldwide, Inc.                  P.A.                                      Wilmington DE 19801                                         rmersky@monlaw.com                       Email
                                                                                                    Attn: Carl N. Kunz, III, Esquire
                                                                                                    500 Delaware Avenue, Suite 1500
                                                                                                    P.O. Box 2306
Counsel to NBHX Trim USA Corporation                      Morris James, LLP                         Wilmington DE 19801                                         ckunz@morrisjames.com                    First Class Mail and Email
Counsel to BMW Consolidation Services Co., LLC, BMW
Manufacturing Co., LLC, BMW of North America, LLC,                                                  Attn: Derek C. Abbott, Andrew Remming, Daniel Butz
General Motors LLC, Nissan Motor Corporation,                                                       1201 North Market Street, 16th Floor                        dabbott@mnat.com
Aktiebolaget Volvo, FCA US, LLC, Mitsubishi Motors North                                            P.O. Box 1347                                               aremming@mnat.com
America, Inc., OEM Customer Group                         Morris, Nichols, Arsht & Tunnell LLP      Wilmington DE 19899-1347                                    dbutz@mnat.com                           First Class Mail and Email
                                                                                                    Attn: Joseph F. Rice, Esq., Kevin R. Dean, Esq., John A.    jrice@motleyrice.com
                                                                                                    Baden, IV, Esq., John David O’Neill, Esq.                   kdean@motleyrice.com
Counsel to the Motley Rice Federal and State                                                        28 Bridgeside Blvd.                                         jbaden@motleyrice.com
Personal Injury Claimants                                 Motley Rice LLC                           Mt. Pleasant SC 29464                                       jdoneill@motleyrice.com                  Email
                                                                                                    Attn: Nobuaki Kobayashi
                                                                                                    JP Tower
                                                                                                    2-7-2 Marunouchi, Chiyoda-ku
Co-Counsel to the Japanese Debtors                        Nagashima Ohno & Tsunematsu               Tokyo 100-7036 Japan                                        nobuaki_kobayashi@noandt.com             First Class Mail and Email
                                                                                                    Attn: Karen Cordry
                                                                                                    1850 M St., NW, 12th Floor
National Association of Attorneys General                 National Association of Attorneys General Washington DC 20036                                         KCORDRY@NAAG.ORG                         Email
                                                                                                    Attn: Kerry Kolodziej, Esq., Acting Assistant Attn: Chief
                                                                                                    Counsel for Litigation & Enforcement & Stephen Hench,
                                                                                                    Esq., Trial Attorney
                                                                                                    Office of Chief Counsel
                                                          National Highway Traffic Safety           1200 New Jersey Avenue, SE                                  kerry.kolodziej@dot.gov
National Highway Traffic Safety Administration            Administration                            Washington DC 20590                                         stephen.hench@dot.gov                    Email
Consenting OEM, Counsel to BMW Manufacturing Co., LLC,                                              Attn: David A. Rosenzweig
BMW Consolidation Services Co., LLC, and BMW of North                                               1301 Avenue of the Americas
America, LLC                                              Norton Rose Fulbright US, LLP             New York NY 10019                                           david.rosenzweig@nortonrosefulbright.com Email



       In re: TK Holdings Inc., et al.
       Case No. 17-11375 (BLS)                                                                                Page 8 of 13
                                                                               Case 17-11375-BLS       Doc 4299       Filed 02/05/21    Page 12 of 25


                                                                                                              Exhibit A
                                                                                                        Core/2002 Service List
                                                                                                       Served as set forth below


                           DESCRIPTION                                      NAME                                               ADDRESS                                      EMAIL                     METHOD OF SERVICE
                                                                                                      Attn: Michael M. Parker
Consenting OEM, Counsel to BMW Manufacturing Co., LLC,                                                300 Convent Street
BMW Consolidation Services Co., LLC, and BMW of North                                                 Suite 2100
America, LLC                                           Norton Rose Fulbright US, LLP                  San Antonio TX 78205                                 michael.parker@nortonrosefulbright.com   Email
                                                                                                      Attn: Allan H. Ickowitz, Esq.
                                                                                                      777 South Figueroa Street
                                                                                                      34th Floor
Counsel to Pacific Sintered Metals, Inc.                  Nossaman, LLP                               Los Angeles CA 90017                                 aickowitz@nossaman.com                   First Class Mail and Email
                                                                                                      Attn: Gary Svirsky, Daniel S. Shamah
                                                                                                      7 Times Square                                       gsvirsky@omm.com
Counsel to General Motors, LLC                            O’Melveny & Myers, LLP                      New York NY 10036                                    dshamah@omm.com                          First Class Mail and Email
                                                                                                      Attn: Carol E. Momjian
                                                                                                      21 S. 12th Street
Counsel to Commonwealth of Pennsylvania, Department of                                                3rd Floor
Revenue                                                Office of the Attorney General                 Philadelphia PA 19107-3603                           cmomjian@attorneygeneral.gov             Email
                                                                                                      Attn: David Buchbinder, Esq. Jane M. Leamy, Esq.
                                                                                                      844 King Street
                                                                                                      Suite 2207                                           david.l.buchbinder@usdoj.gov
United States Trustee District of Delaware               Office of the United States Trustee          Wilmington DE 19801                                  jane.m.leamy@usdoj.gov                   First Class Mail and Email
Counsel to Toyota Motor Engineering & Manufacturing                                                   Attn: Debra Felder, Esq.
North America, Inc., Toyota Motor Corporation and Toyota                                              1152 15th Street, NW
Motor North America, Inc.                                Orrick, Herrington & Sutcliffe, LLP          Washington DC 20005                                  dfelder@orrick.com                       First Class Mail and Email
Consenting OEM, Counsel to Toyota Motor Engineering &                                                 Attn: Lorraine S. McGowen, Esq.
Manufacturing North America, Inc., Toyota Motor                                                       51 West 52nd Street
Corporation and Toyota Motor North America, Inc.         Orrick, Herrington & Sutcliffe, LLP          New York NY 10019-6142                               lmcgowen@orrick.com                      First Class Mail and Email
                                                                                                      Attn: Laura Davis Jones, James I. Stang, David M.
                                                                                                      Bertenthal, Peter J. Keane                           ljones@pszjlaw.com
Counsel to the Committee of Unsecured Tort                                                            919 N. Market Street, 17th Floor                     jstang@pszjlaw.com
Claimant Creditors, and Trustee of the Reorganized TK                                                 P.O. Box 8705                                        dbertenthal@pszjlaw.com
Holdings Trust                                            Pachulski Stang Ziehl & Jones, LLP          Wilmington DE 19899                                  pkeane@pszjlaw.com                       Email
                                                                                                      Attn: Daniel A. Youngblut
                                                          Paul, Weiss, Rifkind, Wharton & Garrison,   1285 Avenue of the Americas
Consenting OEM, Counsel to Mitsubishi                     LLP                                         New York NY 10019                                    dyoungblut@paulweiss.com                 First Class Mail and Email
                                                                                                      Attn: Peter Prieto, John Gravante, III, Matthew P.
                                                                                                      Weinshall, Alissa Del Riego                          pprieto@podhurst.com
                                                                                                      One SE Third Avenue                                  jgravante@podhurst.com
                                                                                                      Suite 2700                                           mweinshall@podhurst.com
Chair Lead Counsel for the Takata MDL Action Plaintiffs   Podhurst Orseck PA, Chair Counsel           Miami FL 33131                                       adelriego@podhurst.com                   Email
                                                                                                      Attn: Justin K. Edelson
                                                                                                      222 Delaware Avenue
                                                                                                      Suite 1101
Counsel to Cobra Metal Works, Inc.                        Polsinelli PC                               Wilmington DE 19801                                  jedelson@polsinelli.com                  Email




       In re: TK Holdings Inc., et al.
       Case No. 17-11375 (BLS)                                                                                Page 9 of 13
                                                                                Case 17-11375-BLS       Doc 4299       Filed 02/05/21   Page 13 of 25


                                                                                                               Exhibit A
                                                                                                         Core/2002 Service List
                                                                                                        Served as set forth below


                           DESCRIPTION                                        NAME                                              ADDRESS                                             EMAIL          METHOD OF SERVICE
                                                                                                      Attn: Shanti M. Katona, Esq.
                                                                                                      222 Delaware Avenue
Counsel to Volvo Group North America, LLC and Mack                                                    Suite 1101
Trucks, Inc.                                                Polsinelli PC                             Wilmington DE 19801                                        skatona@polsinelli.com          Email
                                                                                                      Attn: Jeremy W. Ryan, D. Ryan Slaugh
                                                                                                      1313 North Market Street, Sixth Floor
                                                                                                      P.O. Box 951                                               jryan@potteranderson.com
Counsel to John Buretta as the Monitor                      Potter Anderson & Corroon LLP             Wilmington DE 19899-0951                                   rslaugh@potteranderson.com      First Class Mail and Email
                                                                                                      Attn: Mark Rollinger, General Counsel
                                                                                                      7, rue Henri Sainte-Claire Deville
Consenting OEM                                              PSA Automobiles SA                        92500 Rueil-Malmaison France                               mark.rollinger@mpsa.com         First Class Mail and Email
                                                                                                      Attn: Pascal Dalon, Supplier Risk Manager
                                                                                                      2-10 bd de l’Europe – YT 279
Consenting OEM                                              PSA Automobiles SA                        78093 Poissy Cedex 09 France                               pascal.dalon@mpsa.com           First Class Mail and Email
                                                                                                      Attn: Kurt F. Gwynne, Esq.
                                                                                                      1201 N. Market Street
                                                                                                      Suite 1500
Counsel to Tesla, Inc.                                      Reed Smith LLP                            Wilmington DE 19801                                        kgwynne@reedsmith.com           First Class Mail and Email
                                                                                                      Attn: Mark D. Collins, Brett Michael Haywood, Michael J.
                                                                                                      Merchant, Amanda R. Steele                                 collins@rlf.com
                                                                                                      One Rodney Square                                          haywood@rlf.com
                                                                                                      920 North King Street                                      steele@rlf.com
Counsel to Debtor                                           Richards, Layton & Finger, PA             Wilmington DE 19801                                        merchant@rlf.com                Email
                                                                                                      Attn: Kim K. Hillary
                                                                                                      40950 Woodward Ave.
                                                                                                      Ste. 100
Counsel to LMC Industries, LLC                              Schafer & Weiner PLLC                     Bloomfield Hills MI 48304                                  khillary@schaferandweiner.com   Email
                                                                                                      Attn: Secretary of the Treasury
                                                                                                      100 F Street, NE
Securities and Exchange Commission - Headquarters           Securities & Exchange Commission          Washington DC 20549                                        secbankruptcy@sec.gov           First Class Mail and Email
                                                                                                      Attn: Bankruptcy Department
                                                                                                      Brookfield Place
                                                            Securities & Exchange Commission - NY     200 Vesey Street, Suite 400                                bankruptcynoticeschr@sec.gov
Securities and Exchange Commission - Regional Office        Office                                    New York NY 10281-1022                                     NYROBankruptcy@SEC.GOV          First Class Mail and Email
                                                                                                      Attn: Bankruptcy Department
                                                                                                      One Penn Center
                                                            Securities & Exchange Commission -        1617 JFK Boulevard, Suite 520
Securities and Exchange Commission - Regional Office        Philadelphia Office                       Philadelphia PA 19103                                      secbankruptcy@sec.gov           First Class Mail and Email
                                                                                                      Attn: Michael C. Andolina, Jessica C. Knowles Boelter
Counsel to Honda North America, Inc. and                                                              One South Dearborn                                         mandolina@sidley.com
American Honda Motor Co., Inc.                              Sidley Austin LLP                         Chicago IL 60603                                           jboelter@sidley.com             First Class Mail and Email
                                                                                                      Attn: Christine A. Okike, Esq.
Counsel to Key Safety Systems, Inc. (“KSS”), the proposed                                             Four Times Square
Plan sponsor                                                Skadden, Arps, Slate, Meagher & Flom, LLP New York NY 10036-6522                                     christine.okike@skadden.com     Email



       In re: TK Holdings Inc., et al.
       Case No. 17-11375 (BLS)                                                                                Page 10 of 13
                                                                                  Case 17-11375-BLS      Doc 4299       Filed 02/05/21    Page 14 of 25


                                                                                                                Exhibit A
                                                                                                          Core/2002 Service List
                                                                                                         Served as set forth below


                           DESCRIPTION                                          NAME                                                ADDRESS                                            EMAIL             METHOD OF SERVICE
                                                                                                        Attn: Jason M. Liberi, Esq.
                                                                                                        One Rodney Square
Counsel to Key Safety Systems, Inc. (“KSS”), the proposed                                               P.O. Box 636
Plan sponsor                                                Skadden, Arps, Slate, Meagher & Flom, LLP   Wilmington DE 19899-0636                                     jason.liberi@skadden.com          Email
                                                                                                        Attn: Ron E. Meisler, Esq., Christopher M. Dressel, Esq.
Counsel to Key Safety Systems, Inc. (“KSS”), the proposed                                               155 N. Wacker Drive                                          ron.meisler@skadden.com
plan sponsor                                                Skadden, Arps, Slate, Meagher & Flom, LLP   Chicago IL 60606-1720                                        christopher.dressel@skadden.com   Email
                                                                                                        Attn: Kathleen M. Miller
                                                                                                        1000 West Street, Suite 1501
Counsel to Confidential Whistleblower A and Confidential                                                P.O. Box 410
Whistleblower B                                             Smith, Katzenstein & Jenkins LLP            Wilmington DE 19899                                          kmiller@skjlaw.com                First Class Mail and Email
                                                                                                        Attn: Bankruptcy Department
                                                                                                        G. Mennen Williams Building, 7th Floor
                                                                                                        525 W. Ottawa St., P.O. Box 30212
State of Michigan Attorney General                          State of Michigan Attorney General          Lansing MI 48909-0212                                        miag@michigan.gov                 First Class Mail and Email
                                                                                                        Attn: Bill Schuette, Attorney General & Katherine C.
                                                                                                        Kerwin, Assistant Attorney General
                                                                                                        Cadillac Place
                                                                                                        3030 W. Grand Blvd. Ste. 10-200
State of Michigan, Department of Treasury                   State of Michigan, Department of Treasury   Detroit MI 48202                                             KerwinK@michigan.gov              Email
                                                                                                        Attn: Joseph H. Huston, Jr.
                                                                                                        919 N. Market Street
Co-Counsel to Danhil Containers, LLC and Danhil de Mexico                                               Suite 1300
SA de CV                                                  Stevens & Lee, PC                             Wilmington DE 19801                                          jhh@stevenslee.com                Email
                                                                                                        Attn: Sander L. Esserman, Peter C. D’Apice
                                                                                                        2323 Bryan Street
                                                                                                        Suite 2200                                                   esserman@sbep-law.com
Counsel to Takata MDL Action Plaintiffs                     Stutzman, Bromberg, Esserman & Plifka, PC   Dallas TX 75201                                              dapice@sbep-law.com               Email
                                                                                                        Attn: Brian D. Glueckstein, Andrew G. Dietderich, Alexa J.
                                                                                                        Kranzley                                                     gluecksteinb@sullcrom.com
                                                                                                        125 Broad Street                                             dietdericha@sullcrom.com
Consenting OEM, Counsel to FCA US, LLC                      Sullivan & Cromwell, LLP                    New York NY 10004                                            kranzleya@sullcrom.com            First Class Mail and Email
                                                                                                        Attn: Suhana Han, Ann-Elizabeth Ostrager
                                                                                                        125 Broad Street                                             hans@sullcrom.com
Counsel to Volkswagen Group of America, Inc.                Sullivan & Cromwell, LLP                    New York NY 10004                                            ostragerae@sullcrom.com           First Class Mail and Email
                                                                                                        Attn: Elihu E. Allinson III, Esq.
                                                                                                        901 North Market Street
                                                                                                        Suite 1300
Counsel to Pacific Sintered Metals, Inc.                    Sullivan · Hazeltine · Allinson, LLC        Wilmington DE 19801                                          zallinson@sha-llc.com             First Class Mail and Email
                                                                                                        Attn: Frank V. Floriani, Esq.
Counsel to Kevin Herlihy, as Intended Adminstrator of the   Sullivan Papain Block McGrath & Cannavo,    120 Broadway
Estate of Denis Herlihy                                     P.C.                                        New York NY 10271                                            FFloriani@TrialLaw1.com           Email




       In re: TK Holdings Inc., et al.
       Case No. 17-11375 (BLS)                                                                                 Page 11 of 13
                                                                                  Case 17-11375-BLS    Doc 4299       Filed 02/05/21   Page 15 of 25


                                                                                                              Exhibit A
                                                                                                        Core/2002 Service List
                                                                                                       Served as set forth below


                           DESCRIPTION                                           NAME                                         ADDRESS                                               EMAIL           METHOD OF SERVICE
                                                                                                      Attn: Laura McCloud, Senior Counsel
                                                                                                      Office of the Attorney General, Bankruptcy Division
                                                             TN Dept of Commerce and Insurance -      P.O. Box 20207
Tennessee Attorney General's Office                          Consumer Affairs                         Nashville TN 37202-0207                                                                     First Class Mail
Attorney for Ludmilla Permint, Ludmilla Permint, as
Administratrix of the Estate of Charles Permint, Jr., Charles
Daniel Permint (a disabled Individual), by and through his                                            Attn: Seth J. Reidenberg
next friend, Ludmilla Permint, Imani Rose Johnson (a                                                  750 Shipyard Drive, Suite 400
minor, by and through Julia Rose Johnson) and Julia Rose                                              P.O. Box 2092
Johnson                                                       Tybout, Redfearn & Pell                 Wilmington DE 19899-2092                                    sreidenberg@trplaw.com          Email
                                                                                                      Attn: Jonathan E. Jacobson
                                                                                                      Civil Division
United States Department of Transportation (DoT) and its                                              1100 L Street NW, Rm 10040
National Highway Traffic Safety Administration               U.S. Department of Justice               Washington DC 20005                                                                         First Class Mail
                                                                                                      Attn: Ward W. Benson,Trial Attorney, Tax Division
                                                                                                      Post Office Box 227
                                                                                                      Ben Franklin Station
Counsel for the United States of America                     U.S. Department of Justice               Washington DC 20044                                         wardlow.w.benson@usdoj.gov      Email
                                                                                                      Attn: Charles Oberly c/o Ellen Slights
                                                                                                      1007 Orange Street, Suite 700
                                                                                                      P.O. Box 2046
United States Attorneys Office for the District of Delaware US Attorney for Delaware                  Wilmington DE 19899-2046                                    usade.ecfbankruptcy@usdoj.gov   First Class Mail and Email
                                                                                                      Attn: United States Attorneys Office
                                                                                                      211 W. Fort Street
United States Attorneys Office for the Eastern District of                                            Suite 2001
Michigan                                                     US Attorney for Delaware                 Detroit MI 48226                                                                            First Class Mail
                                                                                                      800 N. West Street, 1st Floor
Counsel to Monique Engleman                                  Vivian Houghton, Esq.                    Wilmington DE 19801                                         bankruptcy@vivianhoughton.com   Email
                                                                                                      Attn: Robert A. Bell, Jr., Reginald W. Jackson
Consenting OEM, Counsel to Honda North America, Inc.                                                  52 East Gay Street                                          rabell@vorys.com
and American Honda Motor Co., Inc.                           Vorys, Sater, Seymour & Pease, LLP       Columbus OH 43215                                           rwjackson@vorys.com             First Class Mail and Email
                                                                                                      Attn: Marcia L. Goldstein, Ronit J. Berkovich, Matthew P.
                                                                                                      Goren                                                       marcia.goldstein@weil.com
                                                                                                      767 Fifth Avenue                                            ronit.berkovich@weil.com
Counsel to Debtor                                            Weil, Gotshal & Manges, LLP              New York NY 10153                                           matthew.goren@weil.com          Email
                                                                                                      Attn: Till Hafner
                                                                                                      Guiollettstrasse 54
Consenting OEM                                               Wellensiek Rechtsanwälte PartG mbB       D-60325 Frankfurt am Main Germany                           till.hafner@wellensiek.de       First Class Mail and Email
                                                                                                      Attn: Thomas Lauria
                                                                                                      1221 Avenue of the Americas
Counsel to Daimler                                           White & Case, LLP                        New York NY 10020-1095                                      tlauria@whitecase.com           First Class Mail and Email




       In re: TK Holdings Inc., et al.
       Case No. 17-11375 (BLS)                                                                               Page 12 of 13
                                                                              Case 17-11375-BLS    Doc 4299       Filed 02/05/21   Page 16 of 25


                                                                                                          Exhibit A
                                                                                                    Core/2002 Service List
                                                                                                   Served as set forth below


                           DESCRIPTION                                      NAME                                           ADDRESS                                           EMAIL     METHOD OF SERVICE
                                                                                                  Attn: Kevin F. Shaw
                                                                                                  The Renaissance Centre
                                                                                                  405 King Street, Suite 500
Counsel for the Official Committee of Unsecured Creditors Whiteford, Taylor & Preston, LLC        Wilmington DE 19801                                                                First Class Mail
                                                                                                  Attn: Robert S. Brady, Esq., Pauline K. Morgan, Esq., Ryan
                                                                                                  M. Bartley, Esq.
                                                                                                  Rodney Square                                              rbrady@ycst.com
                                                                                                  1000 North King Street                                     pmorgan@ycst.com
Co-Counsel to the Japanese Debtors                        Young Conaway Stargatt & Taylor, LLP    Wilmington DE 19801                                        rbartley@ycst.com       Email




       In re: TK Holdings Inc., et al.
       Case No. 17-11375 (BLS)                                                                           Page 13 of 13
Case 17-11375-BLS   Doc 4299   Filed 02/05/21   Page 17 of 25




                        Exhibit B
                                                              Case 17-11375-BLS       Doc 4299       Filed 02/05/21    Page 18 of 25

                                                                                            Exhibit B
                                                                                      10th Omnibus Service List
                                                                                      Served as set forth below


          NAME                          ADDRESS 1             ADDRESS 2        CITY          STATE POSTAL CODE                          EMAIL                    METHOD OF SERVICE
Akhirah Muhammad               4342 LAFAYETTE LN                          COLLEGE PARK       GA       30337           aysavp@gmail.com                          First Class Mail and Email
AMAL KELTOUM BARKAT            10144 LONG BEACH STREET                    PORT CHARLOTTE     FL       33981           willhelpyounow@yahoo.com                  First Class Mail and Email
Betty Foraker                  406 North Street                           Nixa               MO       65714           rpendergrass50@yahoo.com                  First Class Mail and Email
Cormac Bue                     Weller Green Toups & Terrell   PO Box 350 Beaumont            TX       77704           matoups@wgttlaw.com                       First Class Mail and Email
David Elaig Elaigu             26416 85th ave                             Floral Park        NY       11001           davidelaigu@gmail.com                     First Class Mail and Email
Debora Conway                  30101 East Hanna Road                      Buckner            MO       64016           2cdeb650@gmail.com                        First Class Mail and Email
Driggers, Jonathan Russell     2409 Mason Wallace Dr          Apt 404     Charlotte          NC       28212           jdriggers88@gmail.com                     First Class Mail and Email
Gregory Gonzalez               Weller Green Toups & Terrell   PO Box 350 Beaumont            TX       77704           matoups@wgttlaw.com; jgordon@wgtlaw.com   First Class Mail and Email
Jennifer Holst                 Weller Green Toups & Terrell   PO Box 350 Beaumont            TX       77704           matoups@wgttlaw.com; jgordon@wgtlaw.com   First Class Mail and Email
Maryam Muhammad                4342 LAFAYETTE LN                          COLLEGE PARK       GA       30337           aysavp@gmail.com                          First Class Mail and Email
Michael Biggs                  212 Orange Blossom Circle                  Folsom             CA       95630                                                     First Class Mail
Nakisha Davis                  312 Thorpe Ave                             Meriden            CT       06450           nakisha.y.davis@my.ccsu.edu               First Class Mail and Email
Perry Provost                  mitchell A Toups, ltd.         P.O Box 350 beaumont           TX       77704           matoups@wgttlaw.com; jgordon@wgtlaw.com   First Class Mail and Email
phillip miller                 1410 sheridan dr apt 1d                    lancaster          OH       43130           lpy222@yahoo.com                          First Class Mail and Email
Sheresa Walker                 1127 Creek Side Circle                     Hinesville         GA       31313           sheresawalker@yahoo.com                   First Class Mail and Email
suzanne McCarthy               25257 PUNTA MADRYN                         PUNTA GORDA        FL       33983           suzanpaula@yahoo.com                      First Class Mail and Email
Veronica Bruno                 9557 Olive St.                             Temple City        CA       91780           zvanna715@gmail.com                       First Class Mail and Email




      In re: TK Holdings Inc., et al.
      Case No. 17-11375 (BLS)                                                                Page 1 of 1
Case 17-11375-BLS   Doc 4299   Filed 02/05/21   Page 19 of 25




                        Exhibit C
                                                                         Case 17-11375-BLS     Doc 4299       Filed 02/05/21   Page 20 of 25


                                                                                                     Exhibit C
                                                                                               Reclassified Service List
                                                                                              Served as set forth below

           NAME                         ADDRESS 1                  ADDRESS 2              CITY        STATE    POSTAL CODE COUNTRY                       EMAIL                    METHOD OF SERVICE
Abou Camara                  6690 Hauser Road, D107                               Macungie           PA       18062                acamara220@outlook.com                     First Class Mail and Email
Adam J Gross                 303 Cloisterbane Drive                               Saint Johns        FL       32259                ajgross@outlook.com                        First Class Mail and Email
Adrianna L Meder             32604 W. 171st Ct.                                   Gardner            KS       66030                adrianna.meder@gmail.com                   First Class Mail and Email
Ahmed F Ahmed                PO Box 640910                                        Kenner             LA       70064                awab77@gmail.com                           First Class Mail and Email
Alice Oshiki                 229 Douglass Street                                  San Francisco      CA       94114                alice_osh@yahoo.com                        First Class Mail and Email
Alvarado, Olivia             P.O. Box 1159                                        Valparaiso         IN       46384                boaboa11@gmail.com                         First Class Mail and Email
Anastasia G LeBlanc          9031 Olive street                                    New Orleans        LA       70118                Agleblanc3@gmail.com                       First Class Mail and Email
Andrea L Tillotson           1217 Evergreen Dr                                    Richardson         NE       75080                andrea.tillotson22@gmail.com               First Class Mail and Email
Angela J Scott               6426 Oakleaf way                                     Morrow             GA       30260                Hustlebunny618@gmail.com                   First Class Mail and Email
Ann Podolsky                 4438 Ramsgate Ln                                     Bloomfield Hills   MI       48302                jlpodolsky@gmail.com                       First Class Mail and Email
Anna M Bright                9730 SE Linwood Avenue                               Milwaukie          OR       97222                                                           First Class Mail
Anne M Columna               3757Marie Cook Drive                                 Montgomery         AL       36109                dafamly777@aol.com                         First Class Mail and Email
Anthony C Palandro           1324 Beechview Avenue                                Pittsburgh         PA       15216                apalandro1@yahoo.com                       First Class Mail and Email
ANTHONY T LE                 51 HOLLINGER WAY                                     MARIETTA           GA       30060-9013           LEANTHONYT@GMAIL.COM                       First Class Mail and Email
Antoinette G Band            3 Lake Drive                                         Pleasantville      NY       10570                                                           First Class Mail
Armando E ABOGADO II         102 South Kenmore Avenue       Apt. #1               Los Angeles        CA       90004                armando.abogado@gmail.com                  First Class Mail and Email
Avory L Mitchell             1665 Vosspark Way                                    Sacramento         Ca       95835                mitchellavory@yahoo.com                    First Class Mail and Email
Barbara R Beattie            9475 Leyland Dr                                      Ooltewah           TN       37363                brbeattie@aol.com                          First Class Mail and Email
Barbara R Beattie            9475 Leyland Dr                                      Ooltewah           TN       37363                brbeattie@aol.com                          First Class Mail and Email
Barbara Senior                                                                                                                     saywatque@yahoo.com                        Email
Barry R Jones                243 Viceroy Street                                   Billings           MT       59101                bjroyce1976@gmail.com                      First Class Mail and Email
Benjamin L Allison           12 Southwicke Drive                                  Arden              NC       28704                thisguyben@hotmail.com                     First Class Mail and Email
Benjamin R Ruiz              812 sw 6th Av                                        Cape Coral         Fl       33991                benjaminruiz989@gmail.com                  First Class Mail and Email
Bernice Chiarello            7 Crape Myrtle Drive                                 Holmdel            NJ       07733                                                           First Class Mail
Beth Widzowski               2385 NW Executive Ctr. Dr.     Suite 100             Boca Raton         FL       33431                balletoutdoors@yahoo.com                   First Class Mail and Email
Beverly C Holmes             124 Wylie Park Rd.             Lancaster             Lancaster          SC       29720                Misslickable1.bh@gmail.com                 First Class Mail and Email
Bobby Ghofranian             4032 Park Vista Dr.                                  Pasadena           CA       91107                avanticafe@aol.com                         First Class Mail and Email
Bogumila Galey               62 Spyglass Cir                                      Palos Heights      IL       60463                                                           First Class Mail
Brandi H Stallworth          27401A Meade Trail                                   Loxley             AL       36551                brandi.stallworth@yahoo.com                First Class Mail and Email
Brent Christensen            2747 Paradise Road #601                              Las Vegas          NV       89109                beakfamily@gmail.com                       First Class Mail and Email
Brett M Williams             3068 Northeast Regents Drive                         Portland           OR       97212-1760                                                      First Class Mail
BRIAN KOLJAT                 3306 FUTURA DR.                                      ROSWELL            NM       88201                BCKHSI@CABLEONE.NET                        First Class Mail and Email
Bruce M Portnoy              1432 Gregory Court                                   Indian Creek       IL       60061                eye88doc@yahoo.com, 6pichles30@gmail.com   First Class Mail and Email
CARL B IRONEYES              PO BOX 367                                           FORT YATES         ND       58538                carlchi@comcast.net                        First Class Mail and Email
Carl C Chi                   22 Goodrich LN                                       Portland           CT       06480-1063           carlironeyes@hotmail.com                   First Class Mail and Email
Carol H Okstel               2620 Ruidosa Ave Apt 127                             Dallas             TX       75228-8402           cho79@sbcglobal.net                        First Class Mail and Email
Carrie Eborall               12835 SW Douglas Street                              Portland           OR       97225                carrie.eborall@icloud.com                  First Class Mail and Email
Charles E Brockett           7527 Penobscot Dr.                                   West Hills         CA       91304                                                           First Class Mail
Charles H Dieas              P O Box 575                    17 Pait ST            Alapaha            GA       31622-0575           jbrockett@socal.rr.com                     First Class Mail and Email


      In re: TK Holdings Inc., et al.
      Case No. 17-11375 (BLS)                                                                        Page 1 of 6
                                                                       Case 17-11375-BLS    Doc 4299        Filed 02/05/21   Page 21 of 25


                                                                                                   Exhibit C
                                                                                            Reclassified Service List
                                                                                           Served as set forth below

           NAME                          ADDRESS 1                  ADDRESS 2           CITY        STATE    POSTAL CODE COUNTRY                       EMAIL                 METHOD OF SERVICE
Cheryl L Newmans              1073 Lovely Lane                                  North Fort Myers   FL       33903                cheryln862@aol.com                      First Class Mail and Email
Christa L WOLFF               41 Bridle Path Road                               BETHLEHEM          PA       18017                tkozlowski@ptd.net                      First Class Mail and Email
Christine E Johnson           3101 White Pheasant Place                         Valrico            FL       33596                cj33990@gmail.com                       First Class Mail and Email
Christopher C Moses           101 E Manoa Rd                                    Havertown          PA       19083                moses.chris00@gmail.com                 First Class Mail and Email
Christopher S Lawrence        1704 Willoughby Dr                                Buford             GA       30519                Chrislawr@aol.com                       First Class Mail and Email
Christopher S Martin          1044 E. Bayview Blvd.                             Norfolk            VA       23503                pmartin72@cox.net                       First Class Mail and Email
Chudi Ugboaja                 P.O.Box 41465                                     Baltimore          MD       21203                                                        First Class Mail
Cody Hofstetter               8 West Blair Tract                                Lambertville       NJ       08530                                                        First Class Mail
Colleen D Callahan            1223 N Ventura St                                 Anaheim            CA       92801                mscallahan@juno.com                     First Class Mail and Email
Crystal Killeen               1635 Moluf St                                     Dekalb             IL       60115                crystalkilleen@gmail.com                First Class Mail and Email
Cynthia S Scarpaci            58 Raspberry Trail                                Defuniak Springs   FL       32433                cindy@mymarcorental.com                 First Class Mail and Email
Dale R Kereczman              7480 SW 49th court                                Portland           or       97219                dalekereczman@gmail.com                 First Class Mail and Email
Daniel E Rogove               12 23rd Avenue                  Unit 5            Venice             CA       90291                drogove@gmail.com                       First Class Mail and Email
Darla A Colson                751 Stonemill Drive             Folsom            CA                 CA       95630                4colson2@gmail.com                      First Class Mail and Email
Darlene Perez                 1910 S Lee Parkway                                Chicago            IL       60616                dperez2725@gmail.com                    First Class Mail and Email
Darlene R Kelley              12700 Stafford Road, Apt. 117                     Stafford           TX       77477                nursedrk@gmail.com                      First Class Mail and Email
Darnel Edmond                 10413 Haas Avenue                                 10413 Haas Ave.    Ca       90047                darneledmond@gmail.com                  First Class Mail and Email
David M Sowell                871 N. Auburndaale                                Memphis            TN       38107                david-sowell@att.net                    First Class Mail and Email
David W Camp                  2717 Pickerton Dr.                                Deer Park          TX       77536                dawca@aol.com                           First Class Mail and Email
Deborah J Williams            4911 NE 19 Ave., #1                               Fort Lauderdale    FL       33308                Deborahwilliams1@outlook.com            First Class Mail and Email
Dennis P Flynn                4784 Prestwick Crossing                           Westlake           OH       44145                raferlivesforever@gmail.com             First Class Mail and Email
DERWIN A WILSON               1400 SUNSET BLVD                                  DAYTONA BEACH      FL       32117                PHYLLISGAY@YAHOO.COM                    First Class Mail and Email
Diane E Dickens               215 Bark Lane                   N/A               San Antonio        TX       78233                dianed@cjfm.org                         First Class Mail and Email
DONALD T DINKEL               458 BENEVENTE DRIVE                               OCEANSIDE          CA       92057                iris1213@sbcglobal.net                  First Class Mail and Email
Donna J Yarbrough             3130 Sentinel Pkwy                                Lawrenceville      GA       30043-2195           yarbrough3130@att.net                   First Class Mail and Email
Dustin S Pease                PO Box 51                                         Rockland           ME       04841                                                        First Class Mail
Earnesteen Nichols            P.O. Box 1481                                     Marion             SC       29571                shenequanichols1980@yahoo.com           First Class Mail and Email
Edward Bowers                 219 Wilmot Drive                                  Gastonia           NC       28054                ebowers@mbcpafirm.com                   First Class Mail and Email
Edward P Bowers               219 Wilmot Drive                                  Gastonia           NC       28054                ebowers@mbcpafirm.com                   First Class Mail and Email
Elaine A Knowles              4010 SW 30 Terrace                                Gainesville        FL       32608                gatorek@cox.net                         First Class Mail and Email
Eleanor T Raguckas            3265 Lochmore court                               Commerce Twp.      MI       48382                eraguckas@yahoo.com                     First Class Mail and Email
Elizabeth Sanzone             725 65th Street                                   Oakland            CA       94609                bethsanzone@gmail.com                   First Class Mail and Email
Erin K Galloway               14980 Tiboria Loop                                Peyton             CO       80831                Redguitarchick04@yahoo.com              First Class Mail and Email
Evelyn Campos                 215 Paint Way                                     Patterson          CA       95363                amianancamps@gmail.com                  First Class Mail and Email
Fant, Samenta                 1406 Becker Dr                                    Killeen            TX       76543                Spotsnik@gmail.com                      First Class Mail and Email
Fenley, Derrick Jay           834 E. 4th St #32                                 Long Beach         CA       90802                derrick164@aol.com                      First Class Mail and Email
Feryal Buyuk                  1735 Port Place Apt #302                          Reston             VA       20194                ozkanusa@gmail.com                      First Class Mail and Email
Gary N Corbett                2922 yamada lane                                  North port         Fl       34286                Gkcorbett@hotmail.com                   First Class Mail and Email
Gekov, Vincent                2437 Morning Glory                                Holiday            FL       34691                vbg5@hotmail.com; vinigekov@gmail.com   First Class Mail and Email


       In re: TK Holdings Inc., et al.
       Case No. 17-11375 (BLS)                                                                     Page 2 of 6
                                                                        Case 17-11375-BLS        Doc 4299        Filed 02/05/21   Page 22 of 25


                                                                                                        Exhibit C
                                                                                                 Reclassified Service List
                                                                                                Served as set forth below

            NAME                         ADDRESS 1                  ADDRESS 2                CITY        STATE    POSTAL CODE COUNTRY                      EMAIL            METHOD OF SERVICE
GEORBE GLAVIS, JR.            16028 ILLINOIS CT                                      TORRANCE           CA       90504-1613                                             First Class Mail
George P Davison              1309 57th Place                                        Des Moines         IA       50311                geopatdav@hotmail.com             First Class Mail and Email
George W Roedl                3947 CR 2204                                           Goshen             AL       36035                gwroedl@yahoo.com                 First Class Mail and Email
Gerald J Greenberg            PO Box 3703                                            Milford            CT       06460                gjgreenberg@sbcglobal.net         First Class Mail and Email
Gloria J Braunschweig         121 NE 14th Street                                     Battle Ground      WA       98604                gloryb8@outlook.com               First Class Mail and Email
GREGORY A LAUE                607 67TH AVE TERR W                                    BRADENTON          FL       34207                plaue2000@yahoo.com               First Class Mail and Email
Gregory P Kohler              16122 Meyrick Ct                                       Spring             TX       77379                sunnyday-houston-tx@hotmail.com   First Class Mail and Email
HELEN C DIAZ                  19627 GOLDEN WILLOW DRIVE                              KATY               TX       77449-8614           helencruzdiaz@yahoo.com           First Class Mail and Email
Hreh, Muhanad                 4045 3rd Ave South                                     Minneapolis        MN       55409                muhannadhreh@gmail.com            First Class Mail and Email
IAN VEARY                     27803 Merchant hills ln                                katy               TX       77494                drcoachiv@gmail.com               First Class Mail and Email
Ian S Estis                   856 S Peterson Way                                     Denver             CO       80223                iane87@gmx.com                    First Class Mail and Email
Irene Mirand                  P.O. Box 880584                                        Port St Lucie      FL       34988                irenemirand10@gmail.com           First Class Mail and Email
Jacqueline Scott              1307 Berni Ruth Lane                                   Severn             MD       21144                tom.metro@verizon.net             First Class Mail and Email
James C Frishe                6617 Blue Heron Drive South                            St. Petersburg     FL       33707-3801           stone_je@msn.com                  First Class Mail and Email
James E Stone                 6100 Level Run Road                                    Long Island        Va       24569-6306                                             First Class Mail
JASMINE CRISP                 348 COLOGNE DR                                         ATLANTA            GA       30354                jasmine.crisp03@gmail.com         First Class Mail and Email
Jason C Subia                 2001 E. 21st Street, Unit 229                          Signal Hill        CA       90755                jason.subia@gmail.com             First Class Mail and Email
Jeanette M Powell             4145 Thoreau Drive                                     Colorado Springs   Co       80916                jpow222@msn.com                   First Class Mail and Email
Jeffery J Vrotsos             276 Highpoint Dr                                       Wadsworth          Oh       44281                jeff.vrotsos@gmail.com            First Class Mail and Email
Jeffrey P Biela               435 Vista Gardens Dr.                                  Buda               TX       78610                                                  First Class Mail
Jesse Chreung                 703Beech St                                            Rockland           MA       02370                                                  First Class Mail
Jesse B Ward                  396 Old Town Creek Rd NE                               Leland             NC       28451-7302                                             First Class Mail
Jessica T Dotson              948 N Kentucky Ave              Apt 15B                Madisonville       KY       42431                jesstdotson@gmail.com             First Class Mail and Email
Jill N Meltzer                2606 Riverhollow Ln                                    Sugar Land         TX       77479                jillnmeltzer@gmail.com            First Class Mail and Email
John A Leithauser             350 Lakeview Rd                                        Levering           MI       49755                jvmcdon@hughes.net                First Class Mail and Email
John F Lathrop                512 E 30th Ave                                         N Kansas City      MO       64116                Jmichael.olsen@gmail.com          First Class Mail and Email
John M Behrendt               345 Clark Dr.                   Apt. 419               Coralville         IA       52241                jlathrop234@gmail.com             First Class Mail and Email
John M Olsen                  5150 Strohm Ave.                                       North Hollywood    CA       91601                                                  First Class Mail
John W McDonald               6233 SE Bluestem Rd                                    Leon               KS       67074                behrendtjohnm@gmail.com           First Class Mail and Email
Jonathan G Wichman            PO Box 512                                             Hanalei            HI       96714                tunes@hawaiiantel.net             First Class Mail and Email
joseph d franceschi           813 redheart drive                                     hampton            va       23666                sheila.franceschi@verizon.net     First Class Mail and Email
Joseph G Matvay               3405 White Bark Pine Street                            Las Vegas          NV       89129                jmatvay@cox.net                   First Class Mail and Email
Julia A Callahan              PO Box 80                       24 Maple Lane Apt. 108 Northeast Harbor   ME       04662                callahanco@gmail.com              First Class Mail and Email
Julie R Auble                 111 White Lake Ct                                      Cary               NC       27519-9510                                             First Class Mail
Kapil Agrawal                 1288 E. Hillsdale Blvd.         Apt C318               Forster City       CA       94404                kapil.agrawal@gmail.com           First Class Mail and Email
Karen H Riss                  407 Viduta Place SE                                    Huntsville         AL       35801                bkriss58@gmail.com                First Class Mail and Email
Karl W Weston                 P O Box 201924                                         Austin             TX       78720-1924           karl@karlweston.com               First Class Mail and Email
Kelsey R Day                  11 E Bellefonte Ave             Apt 101                Alexandria         VA       22301                kelsey.rothera@gmail.com          First Class Mail and Email
Kevin J Angone                9371 Man O War Ct               #1203                  Glen Allen         VA       23060                kevinangone@icloud.com            First Class Mail and Email


       In re: TK Holdings Inc., et al.
       Case No. 17-11375 (BLS)                                                                          Page 3 of 6
                                                          Case 17-11375-BLS   Doc 4299         Filed 02/05/21   Page 23 of 25


                                                                                      Exhibit C
                                                                               Reclassified Service List
                                                                              Served as set forth below

        NAME                   ADDRESS 1             ADDRESS 2             CITY        STATE    POSTAL CODE COUNTRY                      EMAIL         METHOD OF SERVICE
Khang Ta            Nguyen, Huon               7900 Jake View Ln   San Diego          CA       92129                                               First Class Mail
LAURA MARHOEFE3R    1109 NE 55TH ST                                Seattle            WA       98105                                               First Class Mail
Lawrence Chiarello  7 Crape Myrtle Drive                           Holmdel            NJ       07733                                               First Class Mail
Leah M Gage         9 Daffodil Hill Lane                           Rochester          NH       03868                Leah@LeahsMovieLowdown.com     First Class Mail and Email
Leslie A Kesterson  20614 Stone Oaky Parkway   Apt 1821            San Antonio        TX       78258                                               First Class Mail
Libra G McNeese     6208 Winterberry Lane                          Springfield        IL       62712                lgmcn86@gmail.com              First Class Mail and Email
Lilian R Romero     5904 Long Court                                Austin             TX       78730                walter_falk_texas@yahoo.com    First Class Mail and Email
Lisa d Treem        2147 iona rd sw                                albuquerque        nm       87105                ajeeda1960@gmail.com           First Class Mail and Email
Lloyd Lee           89 Farallones Street                           San Francisco      CA       94112                lloydalee@g.ucla.edu           First Class Mail and Email
LUCIAN TATAR        290 VICTORIA ST            APT E1              COSTA MESA         CA       92627                ltatar60674@roadrunner.com     First Class Mail and Email
Lynett Poventud     1704 Willoughby Dr                             Buford             GA       30519                lymepoor@yahoo.com             First Class Mail and Email
Madelyn A Feinberg  31102 Old Hockley Road                         Magnolia           TX       77355                                               First Class Mail
manson wong         440 MOFFETT BLVD           SPC 95              mountain view      CA       94043-4747           bbeurossf@gmail.com            First Class Mail and Email
Marc Badik          127 Dorchester Drive                           East Windsor       NJ       08520                                               First Class Mail
Margaret Bachtler   4783 Blossom Drive                             Delray Beach       FL       33445-5323                                          First Class Mail
Margaret H Dean     2119 Kimbrough Rd.                             Germantown         TN       38138                margaretbachtler@yahoo.com     First Class Mail and Email
Maria Stikel        7752 County Road K                             Franksville        WI       53126                markstikel@yahoo.com           First Class Mail and Email
Marjorie E Qualey   3242 Octavia St                                San Francisco      CA       94123                                               First Class Mail
Mark Hollern        324 East Front St                              Florence           NJ       08518                mmfatboy3@msn.com              First Class Mail and Email
Mark E Anderson     2549 Corvus St.                                Henderson          NV       89044                MarkHollern@comcast.net        First Class Mail and Email
Marlah D Green      124 Buena Vista Ct                             Nashville          TN       37218                acura222002@yahoo.com          First Class Mail and Email
Martin Lax          45625 Via Corona                               Indian Wells       CA       92210                laxlaw@verizon.net             First Class Mail and Email
Mary J Birrell      609 West 150 South                             St George          UT       84770                esssafety@yahoo.com            First Class Mail and Email
Mary N Hall         PO Box 445                                     Elkton             MD       21922                mhall@cecilcountyairport.com   First Class Mail and Email
Matin M Rasul       8408 High Meadows Drive                        Plano              TX       75025                mmr0032@yahoo.com              First Class Mail and Email
Matthew L Feinberg  31102 Old Hockley Road                         Magnolia           TX       77355                meisner111@yahoo.com           First Class Mail and Email
MATTHEW P SCHUPBACH 3750 WINTERGREEN TERRACE                       ALGONQUIN          IL       60102                MSCHUP06@SBCGLOBAL.NET         First Class Mail and Email
Matthew S Eisner    436A Coolidge Avenue                           Ortley Beach       NJ       08751                MSCHUP06@SBCGLOBAL.NET         First Class Mail and Email
MAURA BONWITT       1054 ANNA KNAPP BLVD.      2A                  MOUNT PLEASANT     SC       29464                MBONWITT@GMAIL.COM             First Class Mail and Email
merilyn silva       2252 ptarmigan ct.                             union city         ca       94587                gogosnoopy@sbcglobal.net       First Class Mail and Email
Michael Sussman     7041 Caviro Lane                               Boynton Beach      Fl       33437                                               First Class Mail
Michael J Potter    325 Reflections Circle     Apt 25              San Ramon          CA       94583                michael.rimmey@gmail.com       First Class Mail and Email
Michael P Brown     12078 Doe Run Court                            Cincinnati         oh       45240                NanoTekGuy@Gmail.com           First Class Mail and Email
Michael P Kelly     1816 Old Mill Road                             Merrick            NY       11566-1508           mpkelly68@gmail.com            First Class Mail and Email
Michael W Rimmey    3540 Terrault Drive                            Greensboro         NC       27410                sleepsecure03@gmail.com        First Class Mail and Email
Michelle D Tucker   21301 Norwalk Blvd. #86                        Hawaiian Gardens   CA       90716                michelle.tucker@gmail.com      First Class Mail and Email
Morris R Estes      3110 Forrest Park Ave                          Nashville          TN       37215                restes@dickinsonwright.com     First Class Mail and Email
Nathan Hensley      874 Atlantic City Ave                          Grover Beach       CA       93433                nh.coastneuro@gmail.com        First Class Mail and Email
NGA N TRAN          9340 BEAR BASIN CT                             las vegas          NV       89178                angiengatran@gmail.com         First Class Mail and Email


      In re: TK Holdings Inc., et al.
      Case No. 17-11375 (BLS)                                                         Page 4 of 6
                                                                       Case 17-11375-BLS    Doc 4299        Filed 02/05/21   Page 24 of 25


                                                                                                   Exhibit C
                                                                                            Reclassified Service List
                                                                                           Served as set forth below

           NAME                          ADDRESS 1                  ADDRESS 2            CITY       STATE    POSTAL CODE COUNTRY                       EMAIL              METHOD OF SERVICE
Nicholas J Sanzone            725 65th Street                                   Oakland            CA       94609                NSANZONE@HOTMAIL.COM                 First Class Mail and Email
Nicole Gagnon                 11 Lake Michigan Drive                            Little Egg Harbo   NJ       08087                ngagnon@comcast.net                  First Class Mail and Email
Nikeya N Hall                 5282 N. Reese Ave                                 Fresno             Ca       93722                hall.nikeya@yahoo.com                First Class Mail and Email
Nita F Bradshaw               27224 lakehurst ave                               canyon country     ca       91351                gogirl132010@hotmail.com             First Class Mail and Email
Ophelia y falls               5861 great egret drive                            sanford            fl       32773                cflofalls@hotmail.com                First Class Mail and Email
patricia swanson              4721 trout ln                                     blair              NE       68008                patriciaswanson@hotmail.com          First Class Mail and Email
Paul R Sargent                65 Maple Street               Apartment E         Essex Junction     VT       05452                paulsarg2013@yahoo.com               First Class Mail and Email
Pierre B Mauboussin           5010 S Karlov Ave                                 Chicago            IL       60632                pierrem15@yahoo.com                  First Class Mail and Email
Pugh, Monae                   27042 Pam Pl                                      Moreno Valley      CA       92555                mpugh1@verizon.net                   First Class Mail and Email
Ralph J Simonetta             3299 East Kingbird Dr                             Gilbert            AZ       85297                vertosso19intc@gmail.com             First Class Mail and Email
Randy Dull                    6508 Stewart Blvd.                                The Colony         TX       75056                randydull@att.net                    First Class Mail and Email
Ranjit S Nagulapally          50 Rising Sun                                     Irvine             CA       92620                                                     First Class Mail
Richard Rodriguez             7725 Gateway                  #2444               Irvine             ca       92618                rbalanetsky15@comcast.net            First Class Mail and Email
Richard A Newlin              4409 Coyle St.                                    Houston            TX       77023                ranewlin@comcast.net                 First Class Mail and Email
Richard M Balanetsky          36 Skyline dr                                     Sicklerville       NJ       08081                rpcd95@gmail.com                     First Class Mail and Email
Richard P Miller              605 Briar Hill DR                                 Garden City        KS       67846                ritchie74d@gmail.com                 First Class Mail and Email
Rita A Kelliher               2990 Woods Edge Way                               Fitchburg          WI       53711                rakelliher@gmail.com                 First Class Mail and Email
Rita R Thompson               1081 Vail View Drive B108                         Vail               CO       81657                ritaskia@gmail.com                   First Class Mail and Email
Robert L Pitre                61 Sawgrass Circle                                Londonderry        NH       03053                bpitre@comcast.net                   First Class Mail and Email
Robert T Slawson              59 Ash Tree Trail                                 Wells              ME       04090                rtslawson@hotmail.com                First Class Mail and Email
robert w hillyer              23145 curie                                       warren             mi       48091                hillyer_deborah@yahoo.com            First Class Mail and Email
Robert W Mahood               10 Heather Lane                                   Johnstown          PA       15904                themahood4@atlanticbb.net            First Class Mail and Email
Robin Baker                   448 Cypress Road                                  Newington          CT       06111                rbak@snet.net                        First Class Mail and Email
Robin E Franks                43353 Brooks Drive                                Clinton Township   MI       48038                Refranks1@att.net                    First Class Mail and Email
Ronald P Poland               125 Gallaher View Drive                           Kingston           TN       37763                rpp49@aol.com                        First Class Mail and Email
Ruth T Marshall               11158 Creek Haven Drive                           Riverview          FL       33569                rmt105@gmail.com                     First Class Mail and Email
Ryan K Griffin                4989 Coventry Drive                               Columbus           OH       43232                griffinryan131@gmail.com             First Class Mail and Email
Sally C Armstrong             4216 Mulberry Dr.                                 Carrollton         TX       75010                sallycatherine@yahoo.com             First Class Mail and Email
Samenta Fant                  1406 Becker Dr                                    Killeen            TX       76543                Spotsnik@gmail.com                   First Class Mail and Email
Sandra V Wandell              136 Park Street                                   North Reading      MA       01864                                                     First Class Mail
Shane C Williams              13971 Silver Creek Way                            Victorville        CA       92392                shanecoreywil1985@gmail.com          First Class Mail and Email
Sharon E Davis                107 Saint Johns way                               Warner Robins      GA       31093                sharonelizabethdavis1959@gmail.com   First Class Mail and Email
Shawn Eborall                 12835 SW Douglas Street                           Portland           OR       97225                shawn.eborall@icloud.com             First Class Mail and Email
Shell J Bleiweiss             495 Coronado Trail                                Sedona             AZ       86336                sbleiweiss@shell-bleiweiss.com       First Class Mail and Email
Sherri A Cook                 4108 Oberlin Way                                  Addison            TX       75001                sherri@sherricookassociates.com      First Class Mail and Email
Sidney A. Cotlar              4532 Transcontinental Drive                       Metairie           LA       70006                scotlar@bellsouth.net                First Class Mail and Email
Simon Liu                     299 Topeka Ave.                                   San Francisco      CA       94124                simon_liu2005@yahoo.com              First Class Mail and Email
Stan M Dura                   2669 Augusta Street                               Eugene             OR       97403                standura@hotmail.com                 First Class Mail and Email
Stanimir S Zhelyazkov         40830 Hwy 12                  P.O. Box 243        Avon               NC       27915                                                     First Class Mail


       In re: TK Holdings Inc., et al.
       Case No. 17-11375 (BLS)                                                                     Page 5 of 6
                                                                        Case 17-11375-BLS       Doc 4299    Filed 02/05/21   Page 25 of 25


                                                                                                    Exhibit C
                                                                                             Reclassified Service List
                                                                                            Served as set forth below

           NAME                         ADDRESS 1                  ADDRESS 2             CITY       STATE    POSTAL CODE COUNTRY                      EMAIL        METHOD OF SERVICE
Stanley Straughter            1910 Hickory Lawn Dr.                              Houston            TX      77077                sstraughter@live.com          First Class Mail and Email
Steven L Vecchione            35 Whitfield St                                    Caldwell           NJ      07006                vecc1013@aol.com              First Class Mail and Email
suzanne L Tennyson            1049 Bush Street                                   Santa Rosa         CA      95404                suzannelouise68@gmail.com     First Class Mail and Email
Tammy C Roberts               5396 Vinings Lake View SW                          Mableton           GA      30126                emailtammy@bellsouth.net      First Class Mail and Email
Tanya M Alonzo                2623 S. 51st St.                                   Milwaukee          WI      53219                                              First Class Mail
Tasha M Emmanuel              3620 Talonega Trail                                Ellenwood          GA      30294                tmd316alt@yahoo.com           First Class Mail and Email
Ted R Dorfman                 106 Raven Drive                                    Greensburg         PA      15601                thinktankster@yahoo.com       First Class Mail and Email
Teresa Stipes                 356 Harless Road               P O Box 154         Corryton           TN      37721                stipest51@gmail.com           First Class Mail and Email
Tiffanee E Foht               PO BOX 148                                         New London         MN      56273                                              First Class Mail
Timothy J McCormick           4326 Aukai Ave                                     Honolulu           HI      96816                mccormick@hawaii.rr.com       First Class Mail and Email
Tony Y Chang                  2891 Route 22                                      Patterson          NY      12563                Tufsanayi@yahoo.com           First Class Mail and Email
Tonya L Turner                5413 WHEATCROSS PLACE                              Raleigh            NC      27610                TURNER_TONYA@ATT.NET          First Class Mail and Email
Virginia L Wellborn           6585 McCallum Blvd, #116                           Dallas             TX      75252                virginiawellborn@gmail.com    First Class Mail and Email
Walther Falk                  5904 Long Court                                    Austin             TX      78730                walter_falk_texas@yahoo.com   First Class Mail and Email
Wei Xia                       1800 E. Old Ranch Rd.          Apt. 142            Colton             CA      92324                yelizavyeta@gmail.com         First Class Mail and Email
William I Amam                1750 Briarwood Road NE         Apt GG30            Brookhaven         GA      30329                amam_william@yahoo.com        First Class Mail and Email
William J Lai                 2060 Bay Ridge Ave                                 Brooklyn           NY      11204-4629           nywjl168@yahoo.com            First Class Mail and Email
William O Welch               10720 River Plantation Drive                       Austin             TX      78747                billwelch@sbcglobal.net       First Class Mail and Email
WINFIELD W SCOTT              7211 LANE PARK DRIVE                               DALLAS             TX      75225-2455           WWS7211@GMAIL.COM             First Class Mail and Email
Yale H Ferguson               202 Wicklow Drive                                  Bluffton           SC      29910                yhfergus@gmail.com            First Class Mail and Email
Yongji Zeng                   3724 Jackson St Apt 201                            Omaha              NE      68105                yongjizeng@gmail.com          First Class Mail and Email
Yvonne L Beggs                324 S Buchanan St                                  Appleton           WI      54915-3156                                         First Class Mail
Zakary I Tibbetts             2530 SW Nevada Ct                                  Portland           OR      97219                zak.tibbetts@gmail.com        First Class Mail and Email




       In re: TK Holdings Inc., et al.
       Case No. 17-11375 (BLS)                                                                      Page 6 of 6
